'
         .....wm .''. . '. ;- .ékx.
                                  'Jr-tw .                                                                'x..                                                                        w                     .' -VXX'.u% w' . .'A '-= ' -' ..*-D-.g<'.'x 1 .
                                                                                                                                                                                                                                                          r*'                                                                                       M 'v -v''.>5)
                                                                                                                                                                                                                                                                                                                                                                ... ' -
                                                                                                                                                                                                                                                                                                                                                                      ='x'.-v
                                                                    Case 4:20-cv-00017-JLK Document 2-4 Filed 03/27/20 Page 1 of 1 Pageid#: 129
                                                                                              -       -      -                                        -          .                                          .                                 -                                         v:'
                                                                                                                                                                                                                                                                                          .-        . . .                   .                                                                -                                 ..,:'Y .
                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                                                                                                                                  --.'
                                                                                          .                                                            - .                                                                    .
                                                                                                                                                                                                                                                                                                     .j...g..                    . g.                                                                   .,
                                                                                                                                                                                                                                                                                                                                                                                                                    #7
                                                                                                                                                                                                                                                                                                                                                                                                                   -: '
                                    -
     . . .'           .                                             .
                                                                                          - -
                                                                                                                                                J N .wz=J.-J;O           ''- .--            .u  .                                                                                                              v'..
                                                                                                                                                                                                                                                                                                           .re . .z                                                                    ..
    t                                                                                                                                     .. -JX..                                         ..                                                                                                              :'..     .                                   '                .
                                                                                                                                                                                                                                                                                                                                                                                 .R          J
                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                       ..                O U
                                                                                                                                                                                                                                                                                                                                                                                                                              .ë
    îr                                                                                                                                                                                          .                                                                                       t%                 -                 w                                                                                           r; >
    k
    ,
    ,
                                                                                                           .' =                                                                                             .. . .                .   -       . -.
                                                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                                                           ..      . , .w           ak-
                                                                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                                                                      'k                       w,
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                s
                                                                                                                                                                                                                                                                                                                h.u'.. . eRIORIIY MAt
                                                                                                                                                                                                                                                                                                                                                                                 . .
                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                   -                 *(
                                                                                                                                                                                                                                                                                                                                                                                                                     . m3


    '.                                                                                                                                                                       l                                                                                                                     '*.                  xx
                                                                                                                                                                                                                                                                                                                                                                 --          -Q-='<X         ..
                                                              ...                                                                                                            !                                                                                                                         *                                                         .                     d
                                                                                                                                                                                                                                                                                                                                                                                             ...
    .                                                                                                                                                                                                                                                                                        .       .

    tk
     r                                                                                                                                                                       )
                                                                                                                                                                             /'                                                                                                            .'
                                                                                                                                                                                                                                                                                          jl-'
                                                                                                                                                                                                                                                                                             lp. '.:k
                                                                                                                                                                                                                                                                                             ;                                                                                                    Y                                !h-
                                                                                                                                                                                                                                                                                                                                                                                                                                   '
    :--
                                                                                                                                                                             ?.                     .                                                              1                      p:
                                                                                                                                                                                                                                                                                          V..,
                                                                                                                                                                                                                                                                                             t..
                                                                                                                                                                                                                                                                                             . paosrAu:pAlo                                                                            ,                                 ,
     '                                                                                                                                                                   .            ..,s..m                                                                        ,                     Aa,yjsztvtuu:vg
                                                                                                                                                                                                                                                                                          244.12                                     ,                                                 !
                                                                                                                                                                                                                                                                                                                                                                                       j                                 !
                                                                                                                                                                         1            Foxratxzp---
                                                                                                                                                                                               vrk.x
                                                                                                           w.                                                                                                                                                               Vé0 zg pg
                                                                                                                                                                                                                                                                            .                                                                                                    x                                       $
                                                                                                                                                                         J                 1021                                                                          - 'AVOtJNY                                                                                              -                                       =
                                                                                                                                                                                                                                                                                                                                                                                                                         z-
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                           d
                                                                                                                                                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                                                                                                                                                         x;
     ï
     ,
                                                                                                                                                                         '
                                                                                                                                                                         /
                                                                                                                                                                         l
                                                                                                                                                                                                                                      24011
                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                        aaa,,q
                                                                                                                                                                                                                                                                                            r ,. ,ry.,,  1 1.                                                                     l'
                                                                                                                                                                                                                                                                                                                                                                                  ,                                      G* '
                                                                                                                                                                                                                                                                                                                                                                                                                         zs
                                                                                                                          '
                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                     r                  -                                                                                                o
                                                                                                                                                                                                                                                                                                                                                                                                                         :,x
                                                                                                                                                                                                                                                                     ,

         '
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                        .        .                                                /
                                                                                                                                                                                                                                                                                                                                                                                  /
                                                                                                                                                                                                                                                                                                                                                                                                                    .v-
                                                                                                                                                                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                      .s
                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                      3=
         '
                                                                                                                                                                                                                                                                                                                                                                                                                     1* *
                                                                                                                                                                                                                                                                                                                                                                                                                        a
                          .                                                                                                                                                                                                                                                                                                                                                                                              E>
                                                                                                                                                                                                                                                                                                                                                                                                                          Q
                                                                                                                                                                                                                                                                        '                                                                                                                                                *1::
                                                                                                                                                  ''                                                                                                                                                                                                                                                                     I m:
          '

          '                                                                                                                                                                                                                                                                                                                                                                                                              c o
          ,                                                                                                                                                                                                                                                                                                                                                                                                              oU
          !                                                                                                                                                                                                                                                                                                                                                                                                            çO
          y;';
          .                                                                                                                                                                                                          '                                                                                                                                                                                                    1F
                                                                                                                                                                                                                                                                                                                                                                                                                         .;                -
          ,                                                                 .
                                                                                                                                -                                                                                                                                                                                                                                                                                     -r!l.81!
                                                                                *
                                                                                 *
                                                                                              -
                                                                                                      ''' @**
                                                                                                       œ '..-         @ .@. ..  . .                   .                                                                                                                                                                                                                                                                W
                                                                                                                                                                                                                                                                                                                                                                                                                     Zo5**
                                                                                                                                                                                                                                                                                                                                                                                                                          #Z               $
                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                  ,                                                         ..

                                                                                                  >                   I                 i f
                                                                                                                                          ,                                                          FRO M :                                                                                                                                                                 ..-.- .- '= -- '                        >   *%
                          .                                                          ..                               '
                                                                                                                          ...       ...
                                                                                                                                                           .
                                                                                                                                                                              '       .   - -       - - .- . -
                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                             .    .    - -             ..
                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                     ux
                                                                                                                                                                                                                                                                                                                                                                                                                     a œo
                          .                                                                                                                                                                                                       .                                                                                                                              vtq (!Nj..*e                                      bG
                          .                                                                                                               .
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                         w*..
                                                                                                                                                                                                                                                                                                                                                                             d,
                                                                                                                                                                                                                                                                                                                                                                              e                                  , aas                     ,
                          t
                          .
                                                      .                                                                             .
                                                                                                                                                   .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                         >
                                                                                                                                                                                                                                                                                                                                                        t'
                                                                                                                                                                                                                                                                                                                                                        w
                                                                                                                                                                                                                                                                                                                                                                                              $c.
                                                                                                                                                                                                                                                                                                                                                                                              . :
                                                                                                                                                                                                                                                                                                                                                                                                                         x!o
                                                                                                                                                                                                                                                                                                                                                                                                                 ..z u x. .aj
                                                                                                                                                                                                                                                                                                                                                                                                                                           k
                                                                                                                                                                                                                                          .                                                                                                    .
                                                                                                                                                                                                                                                                                                                                              ..    .                                                                       !
                                                                                                                                                                                                                                                                                                                                                                                                                 ' x >œ: Vz,
              7           @                   1,Q'
                                              .
                                                                                                                                    t
                                                                                                                                    .
                                                                                                                                                                                      - 6r'
                                                                                                                                                                                          Ian'D'.H3
                                                                                                                                                                                                  1IlrAIIyOfQANON                                     .                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                        - 2
                                                                                                                                                                                                                                                                                                                                                                                                          .j
                                                                                                                                                                                      '
                                                                                                                                                                                               310 ForestStreet,Apadm ent2                                                                                                                                                                                                    .
              '
              f'
               -'                                 ?O15- 1v111PO UOUO ëL;3 k;7. ;                                                                                                                                                                                                                                                                                                                                         l
                                                            -. ,,                                     -           .           . . .- .                 .             .
                                                                                                                                                                         .                     u   = .nsvl
                                                                                                                                                                                               x janl    .j
                                                                                                                                                                                                          lI
                                                                                                                                                                                                           l.
                                                                                                                                                                                                            u.,wM ,
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  1.
                                                                                                                                                                                                                   1n
                                                                                                                                                                                                                    HI.a
                                                                                                                                                                                                                      ,III
                                                                                                                                                                                                                         la
                                                                                                                                                                                                                          Go z.
                                                                                                                                                                                                                             -T414E-
                                                                                                                                                                                                                            o'     9                                                                                                                                                                                     @a
                                                                                                                                                                                                                                                                                                                                                                                                                          *-  .
                                                                                                                                                                                          .                                                                                                                                                                      .                                                       *
                                                                                                                                                                                                                                                                                                                                                                                                                         :%r ,,
                                                                                                                                                                                                                                                                                                                                                        - - x-                                                               *:            .
                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                 .%              r.1..#'                                 :,
              '                                                                                                                                                                                                                                                                                                                                          4*                                  e# .
                                                                                                                                                                                                                                                                                                                                                        t'                                    ç.                                           (
                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                            -                 *            /
                 '
                                                                                                                                                                                                        -                                                                                                                                                                                                                GG
              r
              '                                                                                                                                                                               Brian D.Hill-Ally of                                                                           NO N                                                                                                                        5
                                                                                                                                                                                                                                                                                                                                                                                                                         *2.
                                                                                                                                                                                                                                                                                                                                                                                                                           a .
                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                             J'
                 t                                                                                                                                 .                                                    GIW GA -Q-lntel-Drain the SwampMAGA
                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                         5.,n. $j
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                  '
                  '
                                                                                                                                                                                           JustlceForusW Go .wordDr
                                                                                                                                                                                                                 ' ess.
                                                                                                                                                                                                                      com -INVESTIGATEI
                                                                                                                                                                                                                                      .                                                                                                                                                                 ,                a< a
                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                                                                                                                                                                                                         c=
                                                                                                                                                                                                                                                                                                                                                                                                                           :
                  ., .                                                                                                                                                                                                                                                                                                                                                                                                   2a
                     bj.                                                                                                                                                                                                                                                                                                                                                                                                 Q.*@-
                     )
                     i                                                                                                                                                                              '                                                                                        .
                                                                                                                                                                                                                                                                                             u*
                                                                                                                                                                                                                                                                                              TO .
                                                                                                                                                                                                                                                                                                 .                                                                                                                       s*.2r
                                                                                                                                                                                                            .
                                    .                                                                                                                                                                                       u. .                                                                                                                                                                                         .e w
                                                                                                                                                                                                                '       '                                                                                                                                                             -                                  *s'2
                                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                        .
                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                         G>.:
                                                                                                                                                                                                                                                                                                                                                                                                                            > -.
                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                            -                                                                                                ;m
                                                                                                                                                                                                                                                                                                                                                                                                                         .<
                                                                                                                                                                                                                                                                                                                                                                                                                         V mo .
                                                                                                                                                                                                                         .-
                                                                                                                                                                                                                                                                                               .


                                                                                                                                                                                  '
                                                                                                                                                                                  t
                                                                                                                                                                                                              lerk ofthe                                                                     Ourt                                                                '   .
                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                                                                                                                                                         e
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                         =
                                                                                                                                                                                                z                             v                   .            . .                                                                                                       .                                               j..
                                          ,
                                                  x
                                                                                                                                                                                                               s lstrlct@         *                                                           ourt                                                                   1                                                                     /
                                                                                                                                                                                                            2 10 Fra lin                                                                      0ad S. .                                                                                                                                     :
                                          . .
                                                          .
                               '                      .
                                                                                                            To sch- ele free
                                                                                                                           .
                                                                                                                                                                                                            Sul .te 54()
                              ' '
                               -
                                  .       .

                                                              :
                                                                                                            package ep
                                                                                                           scantheQRiockoud
                                                                                                                          pe,                              .                                                   0213.0key                                                                     240 11                                                                                                                      @%=-
                                                                                                                                                                                                                                                                                                                                                                                                                          a-
                                                                                                                                                                                                                                                                                                                                                                                                                             J
                              ,                   z' .
                                                     .                                                                                                                                                                                                                                                                                                           -                                                                .
                                          t                    'r                                            K                                    K                                                                                                           .1                                           .                                                                                                '                  -'
                              Q.=
                                      .
                                                               I
                                                               v$ ..                                                                              .                                       -         ---. -. . .
                                                                                                                                                                                                                                              .                      .          -                                      - - .. .               . - .
                                                                                                                                                                                                                                                                                                                                                                                                                                . y
                                      - :p.                         %:-                                                                                                                                             .-                             k                                                                   -             w
                                                                                                                                                                                                                                                                                                                                       -w-=-
                                                                                                                                                                                                                                                                                                                                      ..                                              -                                   -!.
                                                                                                                                                                                                                                                                                                                                                                                                                            a.:;<
                                                                                                                                                                                                .                    .                                                                                                                                                                                                   - ï....
                                   I. .n
                                                                                                                                                                                          .,                                                                                                                       .
                                                      .                                                                             .                                                     1,
                                                                                                                                                                                          j
                                                                                                                                                                                                    .               i
                                                                                                                                                                                                                                                                                                   ,. .
                                                                                                                                                                                                                                                                                                                                             '-.
                                                                                                                                                                                                                                                                                                                                                .                                                                        g '$%),
                                                                                                                                                                                               v.tras
                                                                                                                                                                                                    rl                                                   , ..-..-.
                                    .         .                                                                                                                                                    .
                                    .         .           .                                                                                                                                                                                                                                        ;
                                   l
                                   1/                                                                                                                                                     '         .:                                            )....n- . ,                                         .. '                                          w                            .x. y                           dyN
                                                                                                                                                                                                                                                                                                                                                                                                                   ;k
                                                                                                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                                                                                                      jjjk..,
                                                                                                                                                                                                                                                                                                                                                                                                                      -     j:
                                                                                                                                                                                                                                                                                                                                                                                                                            w jj
                                                                                                                                                                                                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                                                                                                                                                                                                               j.
                                                                                                                                                                                                                                                                                                                                                                                                                                :
                                    .
                                    '                                                                                                         ëI                                            ' .
                                                                                                                                                                                              '-....                                              j.
                                                                                                                                                                                                                                                   .,- n
                                                                                                                                                                                                                                                  ,,
                                                                                                                                                                                                                                                     'ê
                                                                                                                                                                                                                                                      ) .
                                                                                                                                                                                                                                                        .  .----                                     ..pM -                                          .x.                           .!
                                                                                                                                                                                                                                                                                                                                                                                    :;
                                                                                                                                                                                                                                                                                                                                                                                     jj.
                                                                                                                                                                                                                                                                                                                                                                                       :up.
                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                          x .--x.                ' ,1 11-
                                                                                                                                                                                                                                                                                                                                                                                                                        1,.'A
                                                                                                                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                                                                                                                            *:
                                                                                                                                                                                                                                                                                                                                                                                                                             .',.
                                                                                                                                                                                                                                                                                                                                                                                                                             j  .
                                      ,                                                                      K                                                                                                                                    .      .
                                                                                                                                                                                                                                                                                                                   .                                                                                                 .>
                                    ;                                                                                                         -
                                                                                                                                              ,..<.
                                                                                                                                                                                  .
                                                                                                                                                                                  J             .                                                          .-
                                                                                                                                                                                                                                                                    ,                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                         w   e
                                                                                                                                                                                                                                                                                                                                                                                                                         -. ;%'
                                                                                                                                                 .
                                                                                                          USPS.COM/PIC,KUP                                          :
                                                                                                                                                                    '. .,,,
                                                                                                                                                                   .L.
                                                                                                                                                                               z ..7                                                  .                   )                                                                                  œ                   :g
                                                                                                                                                                                                                                                                                                                                                                  :                                              . '''.lrN -
                                                  tz:                                                                                                            s..t
                                                                                                                                                                    '      J16 ' '
                                                                                                                                                                    2!%,t *.                                                                                                    ,                                                        ..         e       ..
                                                                                                                                                                                                                                                                                                                                                                  5.                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                         ,. .      '
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
